The substitute specification filed 27 January 2022 has been reviewed, found acceptable and has replaced the original specification.
This application is in condition for allowance except for the following formal matters:
In the Substitute Specification: 
The disclosure is objected to because of the following informalities found in the substitute specification: Page 2, in paragraph [0005], 12th, 13th, 15th, 16th lines therein, note that --resonator-- should be inserted after the respective term “first”, at these instances for an appropriate characterization; 12th & 15th lines therein, note that --resonator-- should be inserted after the respective term “second”, at these instances for an appropriate characterization; 12th, 13th, 15th, 16th lines therein, note that “resonators” (i.e. plural) should be rewritten as --resonator-- (i.e. singular), respectively at these instances for an appropriate characterization; 13th & 16th lines therein, note that the recitation of “are positive coupling” should be rewritten as --are respective positive couplings--, respectively at these instances for an appropriate characterization, as well as being of proper tense; 17th line therein, note that --a-- should be inserted prior to “negative coupling” for idiomatic clarity. Page 5, in paragraph [0022], second & third lines therein, note that the recitation of “because in  manner of punching a blind hole on a body made of a solid dielectric material,” should be rewritten as --because a capacitive coupling hole is punched on a body made of a solid dielectric material,-- for an appropriate characterization consistent with wording used in the claims; third & 4th lines therein, note that the recitation of “capacitive coupling is formed between resonators on two side of the blind hole,” should be deleted in its entirety as being unnecessary in view of the suggested th & 31st lines therein, note that the recitation of “referring to between which two dielectric resonators the negative coupling holes are located” should be rewritten as --referring to the negative coupling holes that are located between two adjacent dielectric resonators-- for an appropriate characterization. Page 8, in paragraph [0035], first line therein, it is noted that the following sentences should be inserted prior to “Further,” for an appropriate characterization consistent with the labeling depicted in FIG. 3: --FIG. 3 is a schematic view of a structure in a dielectric filter. FIG. 3 depicts certain features that are the same as, or similar to, features shown in FIG. 2A, including: dielectric resonators 21 and 22, negative coupling hole 23, body 201, blind hole 202, and conducting layer 203.--. Page 8, in paragraph [0036], first line therein, it is noted that the following sentences should be inserted prior to “Further” for an appropriate characterization consistent with the labeling depicted in FIG. 4: --FIG. 4 is a schematic view of a structure in a dielectric filter. FIG. 4 depicts certain features that are the same as, or similar to, features shown in FIG. 2A, including: dielectric resonators 21 and 22, negative coupling hole 23, body 201, blind hole 202, and conducting layer 203.--. Page 9, in paragraph [0038], first line therein, it is noted that the following sentences should be inserted prior to “Further” for an appropriate characterization consistent with the labeling depicted in FIG. 5: --FIG. 5 is a schematic view of a structure in a dielectric filter. FIG. 5 depicts certain features that are the same as, or similar to, features shown in FIG. 2A, including: dielectric resonators 21 and 22, negative coupling hole 23, body 201, blind hole 202, and conducting layer 203.--.  Appropriate correction is required.
In the Claims: 

Note that the term --respective-- should be inserted prior to instances of the term “adjusting hole” in the indicated claims for clarity of description: in claim 1, lines 7, 10, 12; in claim 9, line 2; in claim 10, lines 2, 4; in claim 12, lines 8, 14, 15; in claim 18, line 2; in claim 19, lines 2, 4; in claim 21, line 2; in claim 22, line 2.
Claims 1, 3, 4, 7-11, 21; 12, 16-20, 22 are allowable over the prior art of record.
Comments: 
Applicants’ response filed 27 January 2022 has been considered by the examiner and it has been determined by the examiner that applicants’ response has overcome the rejections based on prior art and overcome the rejections based on obviousness double patenting (i.e. by virtue of the acceptable terminal disclaimers filed 27 January2022 by applicants’). Additionally, the examiner has determined that a majority of the objections to the specification and drawings, as well as rejections based under 35 USC 112, paragraph (b) have been overcome, by applicants’ response. However, certain informalities remain in the specification and claims, as set forth in the above Office action. In particular, regarding paragraphs [0005] & [0032], further clarifying wording to the description is suggested by the examiner. Regarding paragraph [0022], the wording suggested by the examiner would conform the wording in the specification to corresponding wording found in the amended claims. Regarding paragraphs [0035], [0036] & [0038], the changes suggested by the examiner are needed to explicitly describe features depicted and labeled in the corresponding drawings. Note that the suggested changes to paragraphs [0035], [0036] & [0038] are consistent with wording which were explicitly found in the parent 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee